         Case 1:20-cv-04438-DLC Document 59 Filed 11/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOSEPH A. DAOU and KAREN M. DAOU,

                      Plaintiff,

v.
                                                     Case No. 1:20-cv-4438-DLC
BLC BANK, S.A.L., CREDIT LIBANAIS,
S.A.L., AL-MAWARID BANK, S.A.L., and
BANQUE DU LIBAN,

                      Defendants.



                            NOTICE OF MOTION TO DISMISS

       PLEASE TAKE NOTICE that upon the Declaration of Jeffrey D. Rotenberg, dated

November 20, 2020, the exhibits attached thereto, and the accompanying Memorandum of Law in

Support of Defendants’ Motion to Dismiss the Plaintiffs’ First Amended Complaint

(“Memorandum”), defendants BLC Bank, S.A.L. (“BLC”) and Credit Libanais, S.A.L.’ s (“CL”),

by and through their attorneys, DLA Piper LLP (US), will move before the Honorable Denise L.

Cote, United States District Judge of the United States District Court, Southern District of New

York, at 500 Pearl St., New York, New York 10007, on a date and at a time designated by the
                                                                          ST
Court, for an Order pursuant to Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil

Procedure, dismissing the Complaint with prejudice and for such other and further relief as the

Court deems necessary and proper. The grounds upon which BLC and CL seek relief are set forth

in detail in the accompanying Memorandum.
        Case 1:20-cv-04438-DLC Document 59 Filed 11/20/20 Page 2 of 2




Dated: November 20, 2020              Respectfully submitted,

                                      DLA PIPER, LLP (US)

                                      By: /s/ Jeffrey D. Rotenberg_______
                                         Jeffrey D. Rotenberg
                                         Caroline A. Fish
                                         1251 Avenue of Americas
                                         New York, NY 10020-1104
                                         Tel.: 212.335.4500
                                         Fax.: 212.335.4501
                                         Jeffrey.Rotenberg@us.dlapiper.com
                                         Caroline.Fish@us.dlapiper.com

                                         Attorneys for Defendants BLC Bank, S.A.L.,
                                         and Credit Libanais, S.A.L.
